39 So. 3d 599 (2010)
Georgette N. MATASSA and Phyllis Z. Rodrigue
v.
Madeline JASMINE, and Jay Dardenne, in his Official Capacity as Louisiana Secretary of State.
No. 2010-C-1729.
Supreme Court of Louisiana.
July 26, 2010.
WRIT DENIED. Considering the Official Journal of the Constitutional Convention of 1973, providing the history of Article V, §§ 9 & 24 of the 1974 Louisiana Constitution, as well as Article VII, § 22 of the 1921 Constitution, we find the result reached by the lower courts is correct.
JOHNSON, J., concurs.
VICTORY, J., would deny.